Citation Nr: 1126726	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include personality disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for a personality disorder.  

In March 2008, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In May 2008 and October 2009, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  There is no competent evidence which shows that the Veteran had an acquired psychiatric disorder while in service, that a psychosis manifested to a compensable degree within one year following the Veteran's separation from active military service, or that any current psychiatric disorder is related to the Veteran's service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service, nor may a psychosis be presumed to have been incurred as a result of such service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the February 2004 VCAA letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  
During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, a March 2006 letter to the Veteran included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records, VA outpatient treatment records from, private medical records, records from the Social Security Administration (SSA), and records from the Texas Department of Criminal Justice.  The Veteran was also afforded VA examinations in connection with his claim.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided opinions with supportive rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examination reports are adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran seeks service connection for his psychiatric disorder.  In a June 2008 personal statement, the Veteran explained that approximately in October 1982, while aboard the U.S.S. Prairie, he was sexually assaulted by supervisor, Petty Officer B.  The Veteran stated that after the first sexual encounter, Petty Officer B. warned him that if he didn't comply with the sexual advances, his "life aboard [the] ship [would] [be] a living hell . . . ."  In May 1983, after rejecting the petty officer's sexual advances, the Veteran stated that he was pushed over the side of the ship.  He went to sick call for treatment and stated that he fell overboard, but later recanted his story and admitted to jumping overboard.  He was advised to seek psychiatric counseling thereafter.  During his time in counseling, the Veteran stated that he was sexually assaulted on several occasions by Petty Officer B.  The Veteran asserts that the constant sexual assaults in service caused his current psychiatric disorder.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

During the course of the appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

The Veteran does not contend that he suffers from PTSD as the result of a combat-related event; nor does the record show that he served in combat.  Rather, he alleges a number of noncombat stressors that mainly occurred while stationed aboard the U.S.S. Prairie.  As stated above, the Veteran claims that he was physically and sexually assaulted and threatened; and that he was in fear of his life while living on board the ship.  

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court pointed out that there are special evidentiary procedures for PTSD claims based on personal assault contained in VA ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 20, 1996), and former M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was amended in March 2002, to add the following: If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

The Board notes that term "psychosis" includes the following disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R. § 3.384 (2010).

According to the applicable regulations, personality disorders are not diseases within the meaning of the legislation authorizing disability compensation.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).  Such a defect cannot be service-connected since it is not a disease under the law.  However, if during service, there is a superimposed disease; service connection may be awarded for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records beginning in February 1983, reflect complaints and treatment for abnormal behavior.  In February 1983, the Veteran reported to sick call for a duty competence examination after displaying several episodes of irrational behavior.  It was noted that while his vital signs were normal, the Veteran appeared uninterested.  He admitted to having suicidal ideation, but denied having a current plan or intent.  The Veteran returned to sick call in May 1983 for psychiatric counseling after three episodes of bizarre behavior, which included jumping overboard, sticking his head in a paint bucket, and walking the lines on the deck.  The physician diagnosed him with immature personality disorder, depression, and adjustment reaction.  Subsequently thereafter, in a June 1983 follow-up sick call visit, the Veteran informed the physician that he "wanted out" of the military because he was unhappy with the work environment, being "hassled," and unable to complete his work.  He was diagnosed with mixed personality disorder, severe, existed prior to enlistment (EPTE) with schizoid and immature features, and the physician recommended administrative discharge on the basis of a personality disorder along with the Veteran's refusal to undergo treatment or further counseling.  Upon discharge from service in November 1983, clinical evaluation of the Veteran's psychiatric was abnormal.  A diagnosis of schizoid/immature personality disorder was noted on the examination report. In addition, the Veteran indicated on his November 1983 report of medical history as having or had in the past depression or excessive worry and nervous trouble of any sort.  

Post service treatment records reflect continuing symptomatology and treatment for various psychiatric disorders.  In 1997, the Veteran was charged with aggravated sexual assault and sentenced to 10 years in prison.  During this time, he was hospitalized after a suicide attempt, and in 2001, he was raped brutally by another prison inmate.  While in prison, he received mental health treatment for depression, PTSD and dysthymic disorder.  After being released from prison in 2007, the Veteran continued his psychiatric treatment at the local VA outpatient treatment facility.  VA outpatient treatment records report treatment for PTSD, depressive disorder, generalized anxiety disorder, personality disorder, and bipolar disorder.  

The Board notes that not one of the treatment records mentioned above or VA examinations explained below, etiologically relates the Veteran's acquired psychiatric disorder, to service or any event of service.  As previously noted, following separation from active service, the first documented treatment for a psychiatric disorder was seen in 1997, several years following separation from active service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this regard, it is acknowledged that the Veteran was sexually assaulted during his military service.  His history has been consistent over time and his statements can be construed as indicative of a continuity of psychiatric symptoms since his military service.  

However, despite such contentions, the absence of complaints or treatment for several years following military discharge is found to factor against his current recollection as to symptoms experienced in the distant past.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.  

Moreover, no competent evidence of record finds that the Veteran's claimed acquired psychiatric disorder is causally related to active service.  In fact, a VA examiner in August 2004 reached the opposite conclusion.  In August 2004, the Veteran was afforded a VA examination for his psychiatric disorder.  After a review of the claims file and mental examination of the Veteran, the VA examiner diagnosed the Veteran with bipolar I disorder, most recent episode depressed moderate; and chronic PTSD.  The VA examiner opined that his problems are likely complicated by his incarceration, and concluded that his PTSD is "linked to the rape that occurred in 2001 and is not related to his military career."  However, the VA examiner failed to discuss the alleged in-service sexual assault aboard the U.S.S. Prairie.  As such, because the VA opinion was not considered based upon a complete review of the claims file, the Board remanded the issue in May 2008.  Per the May 2008 Board remand, the AMC was specifically requested to return the claims file to the VA examiner who performed the August 2004 VA examination to provide an opinion as to "whether it is at least as likely as not (50 percent or greater probability) that the [V]eteran has a current psychiatric disorder, to include PTSD, depression, or bipolar disorder, which is causally linked to an alleged in-service personal assault."  It was also noted that if the August 2004 VA examiner was unavailable, the Veteran should be rescheduled for a VA psychiatric examination for the purpose of determining the nature and etiology of any psychiatric disorder current present and answering the questions mentioned above.  

Since the August 2004 VA examiner was unavailable, the Veteran underwent a second VA psychiatric examination in April 2009.  Upon review of the claims file and mental status examination, the VA examiner diagnosed the Veteran with depressive disorder not otherwise specified, anxiety disorder not otherwise specified with mixed symptoms of generalized anxiety and PTSD, polysubsantce abuse in reported full-sustained remission, and personality disorder not otherwise specified with borderline and antisocial traits.  In his conclusion, he opined that there was no current evidence to support a diagnosis of bipolar I disorder, and the PTSD is more likely related to the rape in prison.  He further added that the Veteran's anxiety disorder and depressive symptoms are less likely as not to have resulted from his active military service.  However, in regards to the diagnosed personality disorder, the VA examiner stated that the "personality disorder pre-existed service and had non-service related etiology . . . ."  Although the VA examiner determined that the Veteran's personality disorder pre-existed service, he failed to give an opinion as to whether the Veteran's personality disorder was subject to a superimposed psychiatric disability.  Again, in an October 2009 Board remand, the AMC was specifically requested to return the claims file to the April 2009 VA examiner to provide an opinion as to whether "it is at least as likely as not that the Veteran's in-service personality disorder was aggravated by service (i.e., increased in severity beyond its natural progression) thereby resulting in a superimposed acquired psychiatric disability."  

In a January 2010 VA addendum opinion, the April 2010 VA examiner, after review of the entire claims file, concluded that it is "less likely as not" that he Veteran's in-service personality disorder was aggravated by service, thereby resulting in a superimposed acquired psychiatric disability.  He explained that the evidence of record shows that the Veteran had a period of approximately 14 years of relative stability and relative high functioning in the period immediately following his discharge from service.  He further added that if service stressors aggravated his personality disorder significantly beyond its expected natural progression, one would not expect a 14-year period of relatively stable functioning, in which no mental health services were sought or seen as needed.

Therefore, to the extent that the Veteran's psychiatric symptoms have been attributed to his personality disorder, service connection is not warranted since personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2010).  However as previously mentioned, if during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01- 85 (March 5, 1985).  Accordingly, the question is whether the Veteran's personality disorder was subjected to a superimposed injury or disease during service.  As stated above, the April 2010 VA examiner opined that it is "less likely as not" that he Veteran's in-service personality disorder was aggravated by service, thereby resulting in a superimposed acquired psychiatric disability, namely PTSD.  See the January 2010 VA addendum opinion.  Thus, as there is no evidence of a superimposed disease or injury on the Veteran's in-service personality disorder, and thus, service connection cannot be granted.  There is no competent medical evidence relating the Veteran's current psychiatric disability to his active military service.  

The Board recognizes the sincerity of the arguments advanced by the Veteran and his mother that his acquired psychiatric disorder is related to his military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a psychiatric disability requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Neither the Veteran nor his mother has any specialized training in this regard.  Thus, the Board rejects their assertions claiming a nexus to service.  
Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include personality disorder, depression, and posttraumatic stress disorder (PTSD), and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include personality disorder, depression, and posttraumatic stress disorder (PTSD) is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


